DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.

Previous Rejections
Applicant’s arguments, filed 07/02/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-20 and 22-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6 and 8-9 of copending Application No. 16/469,241 in view of Hashimoto et al (USP 8,889,164), and further in view of Stopek et al (US 2009/0182337 A1) and Faucher et al (US 2009/0208552 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The copending claims recite all of the features instantly recited for the antiviral composition except for fatty acid coating films formed on a base. The instant claims require fatty acid coatings, and instant claim 20 limits the fatty acid to esters of fatty acids; such ingredients are not recited by the copending claims. Further, the instant claim 23 limits the coating as a film formed on a base.

The antimicrobial and antiviral films were formed [col 9, last paragraph] by applying, and then curing, the coating agent containing the antimicrobial and antiviral compositions. The substrate, on which the coating agent containing the antimicrobial and antiviral compositions were applied, included metal, ceramics, glass, fiber, nonwoven fabric, film, plastic, rubber, paper, and wood.
Although Hashimoto generally disclosed coating agents [col 9, lines 43-45], Hashimoto did not specifically disclose fatty acid coatings, as instantly recited.
Stopek disclosed [0002] antimicrobial coatings suitable for use on textiles, medical devices, packaging materials, and the like. Said coatings included [0005; 0045; claims 7 and 18] fatty acids, inclusive of saturated and unsaturated fatty acids [0045]. 
As per Stopek [0004], there is a need for medical devices, packaging materials and textiles that can retain enhanced antimicrobial efficacy. There is also a need for an easy and inexpensive method of applying antimicrobial agents to a medical device, packaging material or textile, which provides protection against microorganisms for extended periods of time, with minimal loss of the antimicrobial agents from the article surface and/or minimal transference of the antimicrobial agent to packaging materials, 
Faucher taught saturated and unsaturated fatty acid compounds, e.g., fatty acid esters, as useful in forming coating materials [0147].
It would have been prima facie obvious to one of ordinary skill in the art to include, as coating agents, fatty acids and esters thereof, within the copending claims. It is prima facie obvious to select a fatty acid or an ester thereof, for incorporation into a composition, based on its recognized suitability for its intended use as a coating agent, as taught by Stopek [Stopek; 0002; 0005; 0045; claims 7 and 18] and by Faucher [Faucher; 0147]. 
Further, an ordinarily skilled artisan would have been motivated to include fatty acid coating agents, generally (e.g., saturated and unsaturated fatty acid compounds (esters of fatty acids)), within the copending claims because, as per Stopek, there is a need for medical devices, packaging materials and textiles that can retain enhanced antimicrobial efficacy. There is also a need for an easy and inexpensive method of applying antimicrobial agents to a medical device, packaging material or textile that provides protection against microorganisms for extended periods of time, with minimal loss of the antimicrobial agents from the article surface and/or minimal transference of the antimicrobial agent to packaging materials, etc. In this way, lower amounts of antimicrobial agents may be utilized to achieve the desired antimicrobial effect [Stopek, 0004].
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.